Order of disposition, Family Court, New York County (Sara P. Schechter, J.), entered February 6, 2007, which, upon a finding of permanent neglect, terminated respondent father’s parental rights with respect to the subject child and transferred custody and guardianship of the child to petitioner agency and the Commissioner of Social Services of the City of New York for the purpose of adoption, unanimously affirmed, without costs.
The agency developed a realistic plan tailored to the father’s needs, which included the goal of ultimately reuniting with the child, all of which satisfied its obligation to make diligent efforts to encourage and strengthen the parental relationship (see Matter of Jonathan M., 19 AD3d 197 [2005], lv denied 5 NY3d 798 [2005]). The fact-finding determination of permanent neglect was supported by clear and convincing evidence that the father did not realistically plan for the child’s future in accordance with Social Services Law § 384-b (7) (a) (Matter of Galeann F., 11 AD3d 255 [2004], lv denied 4 NY3d 703 [2005]). The child *225has extraordinary medical needs, which the father has shown himself unable to address adequately. Termination of parental rights, in order to facilitate the adoption process, is in the best interests of the child, and is supported by the requisite preponderance of the evidence (see Matter of Star Leslie W., 63 NY2d 136, 147-148 [1984]). Concur—Andrias, J.P, Gonzalez, Moskowitz and DeGrasse, JJ.